DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a locking system comprising: a cargo container having a first container door, a second container door, and a container frame base; a lock box affixed to the second container door, the lock box extended into and through the second container door, the lock box including a sliding lock rod configured to extend behind the first container door when the lock box is in a locked configuration; a sliding lock rod guard affixed to an exterior surface of the first container door and affixed to the exterior surface of the second container door, the sliding lock rod guard for preventing access to the sliding lock rod from between the first container door and the second container door; door guards affixed to the second container door and the first container door for preventing the first container door and the second container door from being pushed into the cargo container; and a drop lock affixed to an interior surface of the first container door, the drop lock including a drop lock rod configured to extend down into the container frame base when the drop lock is in a locked configuration.

 locking system (10) comprising: a cargo container (14) having a first container door (13), a second container door (12), and a container frame base (19); a lock box (38) affixed to the second container door, the lock box extended into and through the second container door, the lock box including a sliding lock rod (20) configured to extend behind the first container door when the lock box is in a locked configuration; a drop lock (figures 3 and 4 show a drop lock at the bottom end of the first door in the locked and unlocked configurations) affixed to an interior surface of the first container door, the drop lock including a drop lock rod (rod of the associated drop lock) configured to extend down into the container frame base when the drop lock is in a locked configuration (figure 3).
However, Lemly et al. do not disclose a sliding lock rod guard (114x) affixed to an exterior surface of the first container door and affixed to the exterior surface of the second container door, the sliding lock rod guard for preventing access to the sliding lock rod from between the first container door and the second container door; and door guards (112x) affixed to the second container door and the first container door for preventing the first container door and the second container door from being pushed into the cargo container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to storage containers locking assemblies:
U.S. Patent Number 11,008,788 to Brown et al.; U.S. Patent Number 6,758,076 to Asen; U.S. Patent Number 6,508,087 to Lemly et al.; U.S. Patent Number 6,065,314 to Bunger; U.S. Patent Number 5,029,909 to Nicholson; U.S. Patent Application Publication Number 2018/0163441 to Brown et al.; U.S. Patent Application Publication Number 2009/0107190 to Nielsen et al.; U.S. Patent Application Publication Number 2007/0262588 to Lemly et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
September 17, 2021